DETAILED ACTION
This is on the merits of Application No. 17/550428, filed on 12/14/2021. Claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5827148 to Seto et al.
Seto discloses:
(Claim 1) A method of engaging a dog clutch (Fig. 2) of an electric four-wheel drive vehicle (Fig. 1), the dog clutch comprising an input gear (Fig. 2, 25) connected to a drive unit (Fig. 3, 17), an output gear (Fig. 2, end of shaft 5a has integral gear that connects to sleeve 21) connected to a drive wheel (Fig. 3 element 5), and a sleeve (Fig. 2, 21) engaging or disengaging the input gear and the output gear while being fitted to the output gear (Fig. 2, 21 is fitted on the output gear), the method comprising: when dog clutch engagement is requested during driving (Fig. 5a-5c, Col. 11 ln 61-Col. 12 ln 2, Col. 14 ln 2-5, clutch engagement from second speed to first speed starts at t1), determining a target synchronization speed of the input gear to be a sum of an estimated speed and an offset speed of the output gear (Col. 14 ln 6-21, target speed is a sum of an estimated speed of the output plus an offset); operating the drive unit so that the input gear follows the target synchronization speed (Fig. 5a from t3 to t4); when an actual speed of the input gear reaches the target synchronization speed (Fig. 5a t4), moving the sleeve to a meeting position at which the sleeve is in contact with the input gear (Col. 14 ln 32-39, dog clutch stops moving toward the first speed side as teeth tips engage with each other between t5 and t6); and when the actual speed of the input gear is synchronized with an actual speed of the output gear (Fig. 5a t6), transporting the sleeve to an engagement position at which the input gear and the output gear are coupled (Fig. 5b t6, completes engagement once the driven shaft and dog clutch speeds match).
(Claim 2) wherein when the actual speed of the input gear reaches the target synchronization speed, the drive unit is controlled to output zero torque (Col. 14 ln 22-31, Fig. 5c t4, motor torque reduced to zero once target synchronization speed is met).
(Claim 4) wherein when the dog clutch engagement is requested during acceleration driving, the offset speed is determined to be a positive value (Col. 13 ln 59-Col. 14 ln 5, during accelerating, drive side is set to be faster, therefore offset is a positive value).
(Claim 5) wherein when the sleeve is moved to the engagement position at which the input gear and the output gear are coupled, the sleeve slides to the engagement position, with surfaces of gear teeth thereof being in contact with teeth surfaces of the input gear (Fig. 5 t6, Col. 14 ln 60-62, Fig. 2 teeth 21a and 27a will be engaged in the engagement position).
(Claim 6) wherein the estimated speed of the output gear is calculated in accordance with speed information of the drive wheel (Fig. 2 element 35, Col. 10 ln 40-45, Col. 11 ln 31-39, uses speed sensor to determine estimated speed of output gear).
(Claim 7) wherein the sleeve is coupled to the output gear so as to be axially movable and is configured to rotate integrally with the output gear (See Fig. 2 element 21).
(Claim 8) wherein the drive unit is one more from among a front-wheel motor generating driving force of a front wheel and a rear-wheel motor generating driving force of a rear wheel (Fig. 1 element 12).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 3. Particularly, wherein when the dog clutch engagement is requested during deceleration driving, the offset speed is determined to be a negative value. Seto is the closest prior art of record. Seto appears to have a positive offset when engaging in all instances. Applicant has a negative offset during deceleration driving in order to minimize backlash when engaging the clutch. It would not have been obvious to modify Seto to have a negative offset during deceleration driving without improper hindsight reasoning. There is no teaching provided in the prior art of record for having a negative offset during deceleration, and such a change would go against what Seto already discloses, where there is always a positive offset.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogawa (US 2017/0182887) discloses a clutch control device for four-wheel drive vehicle.
Asplund et al (US 2008/0262685) discloses a method for performing gear shifting.
Lundstrom (WO2016/198510) discloses a dog clutch having a sensor system.
Spoerhase (WO2011/076487) discloses a method and device for engaging a claw coupling for driving an axis of a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659